DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Heil et al. US 2017/0088200 A1 in view of Dudar US 2018/0314269 A1.
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claims 1 and 11, Heil et al. US 2017/0088200 A1 discloses a control system of a vehicle (10) comprising: a plurality of adjustable aerodynamic control devices (44A, 44B, 44C, 44D, 44E and 44E-1) associated with the vehicle; an aerodynamic device controller module (48) configured to adjust a first one of the plurality of adjustable aerodynamic control devices and to receive information from the sensor, wherein the aerodynamic device controller module is further configured to store in an onboard database state information corresponding to settings of the plurality of adjustable aerodynamic control devices see paragraphs [0026] and [0027].
However, Heil et al. US 2017/0088200 A1 does not show a fuel economy sensor configured to determine a first fuel economy measurement; and an aerodynamic device controller module configured to adjust a first one of the plurality of adjustable aerodynamic control devices and to receive from the fuel economy sensor a second fuel economy measurement, wherein the aerodynamic device controller module is further configured to store in an onboard database state information corresponding to settings of the plurality of adjustable aerodynamic control devices if the second fuel economy measurement is an improvement over the first fuel economy measurement.
Dudar US 2018/0314269 A1 teaches a computer 105 in the vehicle 101 is programmed to receive collected data 115 from one or more sensors 110. A system includes a computer programmed to determine a first fuel economy value of a vehicle upon extension of a running board and to determine that the running board is operational when the first fuel economy value is below an estimated vehicle fuel economy value by at least a first predetermined threshold.  The computer can be further programmed to determine second fuel economy value of the vehicle upon retraction of the running board. The computer can be further programmed to determine that the running board is operational when the second fuel economy value is greater than the first fuel economy value by at least a second predetermined threshold. See paragraphs [0007], [0008] and [0023].
Regarding claims 1 and 11, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the control system of Heil et al. US 2017/0088200 A1 with a fuel economy sensor to determine a first fuel economy value and a second fuel economy value, as taught by Dudar US 2018/0314269 A1, in order to operate the plurality the adjustable aerodynamic control devices based on the fuel economy value.


Claims 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being obvious over Heil et al. US 2017/0088200 A1 and Dudar US 2018/0314269 A1 as applied to claim 1 above, and further in view of PCT reference WO 2020/006641 A1.
Regarding claims 2 and 12, Heil et al. US 2017/0088200 A1, as modified, discloses the control system of a vehicle in claim 1 but does not show a vehicle stability sensor configured to determine a first vehicle stability measurement, wherein the aerodynamic device controller module, in response to the adjustment of the first adjustable aerodynamic control device, receives from the vehicle stability sensor a second vehicle stability measurement.
Dudar US 2018/0314269 A1 teaches one or more sensors 110 configured to get a first measurement and a second measure. 
PCT reference WO 2020/006641 A1 teaches the use of the following sensors: vehicle velocity and wheel angular velocity and accelerations sensors, inertial measurement systems, GPS and other three dimensional position, velocity and location sensors, surface and ambient temperature sensors, surface and pavement friction measurement sensors (claim 8), braking availability sensors, lateral, longitudinal, and vertical speed and acceleration sensors (claim 7), axles’ and wheels’ lateral force sensors, brake pedal and steering controls position sensors, steering wheel turning force sensors, contaminant drag and rolling resistance sensors, brake pedal pressure sensors, brake pressure sensors, wheel braking torque sensors, weight on wheel(s) sensors, steering control input pressure sensors, tire pressure sensors, lateral, longitudinal and vertical tire forces sensors, ground vehicle, aircraft, water vehicle, subterranean, subterranean vehicle, attached equipment, combination equipment, trailers and drones, yaw, pitch and roll sensors (claim 9), static and dynamic center of gravity sensors or systems, dynamic vehicle stability sensors (claim 2), dynamic operator control sensors, and reaction to system feedback sensors. Other non -vehicle sensors and inputs may include operator inputs, weather (claim 10), RWIS (Road Weather Information Systems, including residual sand, abrasives and chemicals etc.), 3D infrastructure inputs (like elevation, slope) and other data that will become more available with time from autonomous vehicles and their sensors (like LIDAR, RADAR, GPS/GIS, signage, and hazard notification etc.), as well as other data that may be provided through local area and vehicle to vehicle networks, the internet, or the industrial internet of things through various communications means. Other hybrid in/ex vehicle systems like, but not limited to anti-collision systems may provide inputs to ABADCS see paragraph [0050].
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the control system of Heil et al. US 2017/0088200 A1, as modified, with a sensor, as taught by, PCT reference WO 2020/006641 A1 in order to operate the plurality the adjustable aerodynamic control devices based on the information from the sensor. 

Regarding claims 3 and 13, Heil et al. US 2017/0088200 A1, as twice modified, discloses the control system of a vehicle in claim 2, wherein the aerodynamic device controller module is further configured to store in the onboard database state information (See 103 Rejection of claim 1) corresponding to settings of the plurality of adjustable aerodynamic control devices if the second vehicle stability measurement is an improvement over the first vehicle stability measurement. 
Regarding claims 4 and 14, Heil et al. US 2017/0088200 A1 discloses the control system of a vehicle in claim 3 but does not show a wireless transceiver coupled to the aerodynamic device controller and configured to communicate with a remote cloud storage database via a cellular network, wherein the aerodynamic device controller module is further configured to transmit to the remote cloud storage database via the wireless transceiver the state information corresponding to settings of the plurality of adjustable aerodynamic control devices if the second fuel economy measurement is an improvement over the first fuel economy measurement. 
Dudar US 2018/0314269 A1 see paragraphs [0024] thru [0026] and [0029]; teaches a wireless communication (eg. Cellular) and remote server 130 (a cloud is a type of server which is remote (usually in Data Centers) meaning you access it via the internet.

Regarding claims 4 and 14, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the control system of Heil et al. US 2017/0088200 A1, as modified, with a wireless communication and remote server, as taught by Dudar US 2018/0314269 A1, in order to remotely store the data via cellular network.
Regarding claims 5 and 15, Heil et al. US 2017/0088200 A1, as twice modified discloses the control system of a vehicle in claim 4, wherein the aerodynamic device controller module is further configured to transmit to the remote cloud storage database via the wireless transceiver the state information corresponding to settings of the plurality of adjustable aerodynamic control devices if the second vehicle stability measurement is an improvement over the first vehicle stability measurement.
Claims 6-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being obvious over Heil et al. US 2017/0088200 A1, Dudar US 2018/0314269 A1 and PCT reference WO 2020/006641 A1 as applied to claim 3 above, and further in view of Ditty et al. US 2019/0258251 A1.
Regarding claims 6 and 16, Heil et al. US 2017/0088200 A1, as twice modified, discloses the control system of a vehicle in claim 3 but does not show wherein the aerodynamic device controller module further comprises: a control and coordination module; and a self-learning system module coupled to the control and coordination module and including a deep neural network, wherein the control and coordination module receives vehicle data and weather data and stores the state information corresponding to settings of the plurality of adjustable aerodynamic control devices in the onboard database.
Ditty et al. US 2019/0258251 A1 teaches the GPU complex (300) is preferably configured to execute any number of trained neural networks, including CNNs, DNNs, and any other type of network, to perform the necessary functions for autonomous driving, including object detection, free space detection. GPU complex (300) is further configured to run trained neural networks to perform any AI function desired for vehicle control, vehicle management, or safety, including the functions of perception, planning and control. The perception function uses sensor input to produce a world model preferably comprising an occupancy grid, planning takes the world model and produces the best plan, and control takes the plan and implements it see paragraph [0271].
Regarding claims 6 and 16, it would have been obvious to one having ordinary skill in the art before the effective filing date to make the control system of Heil et al. US 2017/0088200 A1, as twice modified, with trained neural network, as taught by Ditty et al. US 2019/0258251 A1, in order collect input date from sensors, process it and then produce the correct behavior for the vehicle. 
 Regarding claims 7 and 17, Heil et al. US 2017/0088200 A1, as thrice modified, discloses the control system of a vehicle in claim 6, wherein the vehicle data includes a vehicle speed value.  Heil et al. US 2017/0088200 A1 see paragraph [0032] rotating speeds of each wheel and [0035] vehicle road speed.
Regarding claims 8 and 18, Heil et al. US 2017/0088200 A1, as thrice modified, discloses the control system of a vehicle in claim 7, wherein the vehicle data includes GPS road data and wherein the GPS road data includes a vehicle direction value. See claim 2 PCT reference WO 2020/006641 A1 teaches using different types of sensors see paragraph [0050]. 
Regarding claims 9 and 19, Heil et al. US 2017/0088200 A1, as thrice modified, discloses the control system of a vehicle in claim 6, wherein the vehicle data includes yaw data, roll data, and pitch data. See claim 2 PCT reference WO 2020/006641 A1 teaches using different types of sensors see paragraph [0050].
Regarding claims 10 and 20, Heil et al. US 2017/0088200 A1, as thrice modified, discloses the control system of a vehicle in claim 6, wherein the weather data includes a wind speed value and a wind direction value. See claim 2 PCT reference WO 2020/006641 A1 teaches using different types of sensors see paragraph [0050].
Prior Art
The prior art made of record and not relied upon is considered pertient to applicant’s disclosure.  The cited references show several other control systems similar to that of the current invention. 
Yoon et al. US 10,308,294 B2 shows a variable aerodynamic system for vehicle as shown in Figure 1 and see ABSTRACT.



	Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612